Waterman, P. J. It is contended by appellant (the lodge) that Michael Grogan’s only remedy upon the refusal of the lodge to entertain his claim, ivas by an appeal to the G. M. W. or to the Grand Lodge. It is undoubtedly the case that members of voluntary societies like this may by agreement with the lodge and their fellow members stipulate that claims for benefits shall be submitted to a committee of the lodge, and that its determination, unless appealed from, shall be final. In such case, if the by-law be reasonable, proper notice be given and the lodge and committee proceed fairly, the member would be concluded by the decision of the tribunal to which he had agreed, unless he appealed therefrom. Bacon on Mutual Benefit Societies, Sec. 95. In the present case there does not appear to have been any agreement to submit such a claim as is made in'this case, to a tribunal of the lodge. The language of the by-law as to appeals is permissive only; the aggrieved member “ may appeal,” while there is absolutely no provision for the submission of the claim in the first instance to a tribunal of the lodge. Bauer v. Sampson Lodge, 102 Ind. 262. By-laws providing for the submission of claims of this kind to the arbitration of a tribunal outside the courts, are not to be extended by implication. Bauer v. Sampson Lodge, supra. The case of Dolan v. Court Good Samaritan, 127 Mass. 437, is much like this. It was there held, as we hold here, that the performance of the conditions precedent, absolutely entitled the member to the allowance. The judgment of the Superior Court will be affirmed. Judgment affi/rmed.